—Order of disposi*61tion, Family Court, Bronx County (Allen Alpert, J.), entered on or about January 21, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree (two counts), grand larceny in the fourth degree and assault in the third degree, and placed appellant on probation for a period of 2 years, unanimously modified, on the law, to the extent of vacating the finding as to robbery in the second degree pursuant to Penal Law § 160.10 (2) (a) and assault in the third degree, and dismissing those counts of the petition, and otherwise affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning reliability of identification testimony.
As the Presentment Agency concedes, the petition and supporting deposition fail to provide non-hearsay allegations which, if true, would establish that appellant caused the complainant physical injury, an element of robbery in the second degree under Penal Law § 160.10 (2) (a) and assault in the third degree. Accordingly, those counts are dismissed as jurisdictionally defective. Concur — Williams, J. P., Wallach, Andrias and Friedman, JJ.